 

Case 20-10343-LSS Doc 5996-1 Filed 08/13/21 Pageiof5

® ° Rp
fie! Abd canatae sic as 2 lowe atte
73
at Market st. Le Mec 8 BaNPrey cou

Wilinagion , DE- 19001

 

 

 

 

 
   
  
 

cS me _woksted | ot Mie, ender Cire, of twelke, x
Ove t Baines BE, e
50, Lier of hom n¢ nde endow he Ws

i
La, MAAC) Hue Bp.

  
  
   

 

 

 

a DWV /| Ci
Hon ON flew Ard VWrds OPONAN- AAA
\ “y
___Peollen wi \hoW ey 4D) Ai Ui nex
WW (| « ‘
Bud's a Ar Vs P XH * At* sre a

 
 

Case 20-10343-LSS Doc 5996-1 Filed 08/13/21 Page 2of5

 

 

 

 

 

 

 

 

 

 

f = .
(Ko I ed NX VENUS ~yVe DeWinrn )) A

4 4
AAU a () Eo Mets (py (3 NX a ¥

 

 

 

 

 

 

 
 

  

Case 20-10343-LSS Doc 5996-1 Filed 08/13/21 Page 3of5

 

 

 

 

 

 

 

 

 

 

 

 

& Vv Out ra Ae ICN |
: of hod fi " ‘ga

 

LS
fh
t
 

Case 20-10343-LSS Doc 5996-1 Filed 08/13/21 Page4of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

"sq| 02 S!74Hlem Winuwxew ay} ‘sjuewdiys seuoHeUJajUI JOY *Sq| OZ Si }yHiem WnwWIxew ey} ‘s}uaWdiys ONSEeWOG 4104 |
ANINO SanddNs 33544 H3ACHO z/4 6X 2/L ZL :00
eNOD'SdSN LV SN LISIA |

    

¥LOO0O LOOK

ee GAaudnNsNli # da»:

Fab Bq | 4aplnreu] eco

mig 6 FN Heat a
ase) Yratdupnig Y60) ae incest

| 1 woe 2 |
UIAGIAN IC, sag }G NAY) MEE Haas ™\ LHOISM ANV &
— AdOTAANSA ALVd

 

 

Case 20-10343-LSS Doc 5996-1 Filed 08/13/21 Page5of5

  

Z$ +086,
5

4Nn

it ANY su

“aj TWLSOd
SILVLS GALINN

 

 

 
